Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 9 recite “high similarity”. The term “high” is not  define in the specification. The claim will be interpreted broadly. Examiner recommends deleting the term “high”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0086213 A1 to Momoi et al., hereinafter, “Momoi” in view of JP 2013-065156 A to Tomohito et al., hereinafter, “Tomohito”.
Claim 1. An information processing apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: detect a plurality of parts constituting a body of a person included in a captured image; Momoi [0055] teaches In other words, the recognition order refers to the order of connection of a certain object, an object related to the certain object, and any object(s) connected between those objects. For example, an object-recognition order in which a face and a bag held in a hand are associated with each other is as follows; the face, the neck, the body, the arm, and the bag. Although the present exemplary embodiment describes the case of a fixed recognition order, the present invention is not limited thereto. For example, the recognition order may be changed dynamically. 
Momoi [0056] teaches the operation of the recognition-order control unit 103 will now be described, using an example where a bag carried by a person A is recognized from an image shown in FIG. 2A. In the case of this example, the object-recognition order is as follows: the face of the person A, the neck, the body, the arm, and the bag. 
and detect an estimation position of a target object in the captured image using information relating to a position of each of the plurality of detected parts. Momoi [0084] teaches generated in the case of associating the face of the person A and the bag in the graph shown in FIG. 7, the recognition order is as follows: face, neck, body, arm, and bag. The starting point and the end point may be reversed in order, in which case the recognition order is as follows: bag, arm, body, neck, and face.
Momoi fails to explicitly teach estimating position of a target object, Tomohito, in the field of object detection, teaches [0021] teaches in the image analysis unit 3, the face area detection unit 301 detects a face area from the image data to be analyzed. The torso area detecting unit 302 detects a torso area from the image data based on the position of the detected face area and its image feature amount.
Tomohito [0022] teaches object search area extraction unit 303 extracts an object search area from the image data to be analyzed by excluding the detected face area and torso area. Thus, in the present invention, the body region that is difficult to identify from the object region is excluded from the object search region in advance, so that the object region can be accurately identified…Tomohito [0024] teaches in the learning model storage unit 306, an image data group including a face area and an object area is constructed as teacher data, and the existence probability of the object area for the object search area is determined based on the relative positional relationship with the face area. A learning model to be estimated in block units is stored in advance. 
Thus, it would have been obvious to one of ordinary skill in the art to modify detecting a plurality of parts constituting a body of a person included in a captured image by Momoi with Tomohito’s teaching of detecting an estimation position of a target object in the captured image using information relating to a position of each of the plurality of detected parts. One would have been motivated to perform this combination due to the fact that it allows one to discriminate the position of an object by analyzing a pickup image containing photographic subjects, (Tomohito, [Abstract]).
Claim 7. The information processing apparatus according to claim 1, wherein the processor is further configured to execute the one or more instructions to: detect one or more candidate regions, each of which is an image region estimated to represent the target object, from the captured image based on an image feature of the target object; and determine an object region, which is an image region representing the target object, from among the one or more detected candidate regions based on the one or more detected candidate regions and the estimation position. Tomohito [Abstract] teaches An object search zone extraction section 303 extracts an object search zone by excluding a face zone and a body zone from image data. A remarkable zone candidate extraction section 304 extracts plural remarkable zone candidates from the object search zone. A color-uniqueness calculation section 305 discriminates color information on each pixel of the object search zone and calculates quantitatively a color-uniqueness of each color on the basis of the frequency of the color and a distance from another color. An presence probability calculation section 307 calculates the presence probability of an object zone for each block unit. An object zone discrimination section 308 calculates likelihood of each remarkable zone candidate as a remarkable zone and determines the most likely remarkable zone candidate to be the object zone.
Claim 8. It differs from claim 1 in that it is a control method that is executed by a computer performed by the apparatus of claim 1. Therefore claim 8 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 14. It differs from claim 7 in that it is a control method that is executed by a computer performed by the apparatus of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 15.  A non-transitory storage medium storing a program causing a computer to execute each step of the control method according to claim 7. See the above analysis of claim 7.
Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 9 are allowable because “generate part information relating to the position of each of the plurality of parts, extract the reference information that indicates the part information having high similarity to the generated part information, and decide the estimation position of the target object based on the position information of the object indicated in the extracted reference information”. 
Claims 3-6 and 10-14 are allowed because they are dependents of claims 2 and 9, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661